Citation Nr: 1401851	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-31 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to December 1978.  

This appeal comes to the Board of Veterans' Appeals (the Board) from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA purposes.  

2.  Left ear hearing loss disability did not have onset during active service, was not caused by an event, disease, or injury during active service, and did not manifest to a compensable degree within one year of active service.  

3.  Tinnitus did not have onset during active service and was not caused by an event, disease, or injury during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2013).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in August 2010.  The Board finds that all necessary development has been accomplished, and therefore appellate review may take place without prejudice to the Veteran.  The following records have been obtained and associated with the claims file:  service treatment records, Social Security Administration disability records, VA treatment records, and private treatment records.  VA provided an examination and obtained a medical opinion in September 2010; an addendum opinion was obtained in October 2012.  The examination and opinions are adequate as the examiner considered the Veteran's relevant history, provided a sufficiently detailed description of the disability, and provided an analysis to support the opinion.  No further notice or assistance is required for a fair adjudication of the Veteran's claim.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a)  (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Moreover, in the case of sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  

The Veteran's service treatment records are negative for hearing loss and tinnitus.  Audiograms conducted in December 1971, March 1977, October 1978, and November 1978 do not contain results which would qualify as a hearing loss disability as defined by VA regulation.  Id.  Each in-service audiogram subsequent to the entrance examination does note an auditory threshold at 4000 Hz of 35 dB in the left ear; a 10 dB change from the entrance examination.  There was no report of hearing loss at entrance to service, and both hearing loss and tinnitus were denied by the Veteran in a February 1976 progress note.  

Subsequent to service discharge, hearing loss or tinnitus was unreported in an August 1979 examination for disability evaluation.  There is no evidence in the record that the Veteran reported hearing loss or tinnitus prior to September 1998, when he reported reduced hearing and ringing in his ears which was assessed as bilateral otitis media.  A psychiatric examination in August 2000 discusses the Veteran's Meniere's disease, "which apparently started several years ago with ringing in his ears, decreased hearing more in the left ear, dizziness, and vertigo."  

A private audiogram in August 2010 revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  

(CONTINUED ON THE FOLLOWING PAGE)



HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
15
25
35
LEFT
5
5
15
55
60

Speech recognition scores were 96 percent in the right ear and 92 percent in the left ear; although it is not clear if these scores are based on the Maryland CNC Test.  Notably, no nexus opinion was included with the August 2010 private audiogram results.  

A September 2010 VA examination with audiometric testing revealed the following puretone thresholds, in decibels, for the frequencies of interest, in Hertz:  


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
15
25
30
LEFT
15
10
15
55
55

Speech recognition scores based on the Maryland CNC Test were 96 percent in the right ear and 94 percent in the left ear.  

Both the private audiogram results in August 2010 and the VA audiogram in September 2010 show a hearing loss disability of the left ear for VA purposes; they also show some hearing loss in the right ear under Hensley v. Brown, 5 Vet. App. 155, 157 (1993), but the results do not show a hearing loss disability of the right ear for VA purposes.  See 38 C.F.R. § 3.385.  Regardless, the VA examiner opined that bilateral hearing loss and tinnitus is less likely as not caused by or a result of acoustic trauma during the Veteran's military service.  She provided the following rationale:  "When comparing entrance and separation evaluations there was not a standard threshold shift for either ear.  A 10 dB change in auditory thresholds was noted at 4000 Hertz only in the left ear, which is not greater than test-retest reliability.  Furthermore, hearing loss upon separation did not meet criteria for service connection for either ear."  Regarding the Veteran's reported tinnitus, the examiner noted that tinnitus was not mentioned in service treatment records, but stated that the "[e]tiology of tinnitus cannot be determined on the basis of available information without resorting to speculation."  The examiner also appeared to, at least in part, base her September 2010 opinion on the examination request which stated the Veteran "is not shown to have an MOS consistent with exposure to acoustic trauma."  

VA subsequently found that noise exposure was consistent with the Veteran's service in an October 2010 decision.  In an October 2012 addendum opinion, the examiner noted:  "Regardless of whether acoustic trauma was conceded, factual evidence from the service medical records indicate that a standard threshold shift did NOT occur for either ear when comparing entrance and separation evaluations."  She further cited an Institute of Medicine hearing loss study and noted "[t]here is not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop much later in life, long after cessation of noise exposure.  The available anatomical and physiologic evidence suggests that delayed post exposure noise induced hearing loss is not likely."  

Regarding the etiology of the Veteran's claimed tinnitus, the examiner cited a February 1976 progress note wherein the Veteran denied tinnitus, and opined that "tinnitus was not related to exposure to noise during military service.  A standard threshold shift did not occur during military service.  Etiology of tinnitus, other than noise exposure, would indicate the necessity of an ear disease examination."  The examiner then reiterated her opinion that the Veteran's "current hearing loss and tinnitus is less likely as not a result of acoustic trauma during military service."  To the extent that the VA examiner's addendum opinion could be read to require an additional examination to determine the etiology of tinnitus, other than noise exposure, the Board finds that another examination is unnecessary, as there is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As noted above, service connection may be granted if sensorineural hearing loss is manifested in service, or manifested to a compensable degree within one year following separation from service.  In this case, the Veteran's service treatment records are detailed, appear complete, and cover the Veteran's service through December 1978.  These records are negative for any complaints, treatment, or findings of bilateral hearing loss and tinnitus.  Given the complete and detailed nature of his treatment records through his separation from active service, the Board finds it probative that these records demonstrate that the Veteran did not report any hearing related symptoms.  The service treatment records document reporting of other symptoms over the course of active service.  If the Veteran had hearing related symptoms during service, one would expect some notation in the service treatment records as the records document his reports of other symptoms.  The Board thus finds his current reports of hearing loss during service to be not credible.  

Moreover, there is no evidence that the Veteran's current hearing loss disability manifested to a compensable degree within one year following separation from service.  There is no objective evidence of a hearing loss disability for VA purposes prior to the private audiogram in August 2010.  Although the Veteran's statements are competent evidence to report that he experienced hearing loss, his statements are not competent evidence to establish a hearing loss disability for VA purposes, to include whether it was manifested to a compensable degree within the year subsequent to service discharge.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a lay person.  38 C.F.R. § 3.385.  The question of whether the Veteran had a bilateral hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  

Tinnitus is a disorder for which lay statements may be competent to establish medical diagnosis.  In this case, the Veteran claims constant tinnitus since active service.  During the September 2010 VA examination, the Veteran reported that he had "constant" tinnitus since active service.  Social Security Administration records contain a February 2000 progress note from a neurological consultation wherein the Veteran that his tinnitus started three years earlier when he had an ear infection that lasted six months.  Accordingly, although the Veteran's statements that he has tinnitus may be competent evidence, the Board does not find the Veteran's statements regarding the date of onset as credible evidence, due to the inconsistency of the statements.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, [and] inconsistent statements"), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Furthermore, the only competent medical opinion of record as to whether the Veteran's current bilateral hearing loss disability and tinnitus are related to his active service weighs against his claim.  The VA examiner's September 2010 opinion and October 2012 addendum opinion that the Veteran's bilateral hearing loss and tinnitus was "less likely as not" caused by or a result of acoustic trauma during his military service was well supported by reasoning and reference to medical literature, and was based on review of the relevant medical history, physical examination, and the history provided by the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Hence, the appeal must be denied.  As the preponderance of the evidence is against the claims of entitlement to service connection for bilateral hearing loss and tinnitus, there is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


